[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1346

                     MARK R. MERRIFIELD,

                    Plaintiff, Appellant,

                              v.

            COMMONWEALTH OF MASSACHUSETTS, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Reginald C. Lindsay, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge                                                      
              Boudin and Stahl, Circuit Judges.                                                          

                                         

Mark R. Merrifield on brief pro se.                              
Scott   Harshbarger,  Attorney  General,  and  William  J.  Meade,                                                                             
Assistant Attorney  General, Criminal  Bureau, on  Motion for  Summary
Affirmance.

                                         

                      November 19, 1997
                                         

          Per Curiam.  Appellant Mark Merrifield appeals from                                

the district court's dismissal of his in forma pauperis suit.

Under   28  U.S.C.     1915(e)(2)(B),  a  district  court  is

authorized to  dismiss an  in forma  pauperis action  "at any

time" if it is frivolous or malicious, fails to state a claim

for relief, or seeks money damages against immune defendants.

We  affirm dismissal of  the instant action,  essentially for

the reasons given  by the district court in  its orders dated

January 23 and  February 21, 1997, and by  appellees in their

motion for summary affirmance.

          Affirmed.  See Loc. R. 27.1.                                                  

                             -2-